HALL, Judge.
We find no merit in the issues raised by the appellant, John Senato, in this appeal, and we affirm his convictions for possession of, conspiracy to traffic in, and trafficking in cocaine. However, because we cannot determine from the record before us whether Senate’s convictions for possession and trafficking arose from a single act and whether, therefore, his double jeopardy rights were violated, see Lee v. State, 526 So.2d 777 (Fla. 2d DCA 1988), and because no double jeopardy objection was made in the trial court, we affirm Senate’s convictions for these two offenses without prejudice to Senato seeking relief pursuant to Florida Rule of Criminal Procedure 3.850. Watts v. State, 541 So.2d 1208 (Fla. 2d DCA 1988).
Affirmed.
FRANK, A.C.J., and PARKER, J., concur.